An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

JOHN RICHARD WEHR, No. 67357
Petitioner,

Vs. FBLED

BRIAN WILLIJWS, VMRDEN,
Res oxidant. JUL 2 2 2015

     

TRACE K. UNDEMAN
CLERK QVUPREME CGURT

“W
DEPUTY CLER

ORDER DENYING PETITION FOR WRIT RELIEF

After exhausting the prison grievance process, petitioner filed
this original pro se petition in which he seeks a writ directing respondent
to transfer him to a minimum security facility. Having considered the
pctiticn, we are not persuaded that petiticner has met his burden 0f
demonstrating that our extraordinary intervention is warranted. Pan 1.}.
Eighth Judicial Dist. Ccu‘rt, 120 Nev. 222, 224, 228, 88 P.3d 840, 841, 844
(2004). Despite petitioner’s arguments to the contrary, NR8 209.481 does
not providc a priscncr with the right to be assigned to a minimum security
facility; it only specifies which priscnsrs may not be assigned to such a

facility. Accordingly, we
ORDER the petition DENIED.

 

Gibbons " Pickering

cc: John Richard Wehr
Attorney General/Carson City

Sumac: Scum ‘
as
HEVADA

{a} iyssocﬁyu r  2 2 2